Citation Nr: 0924100	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for spina bifida 
occulta.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training from 1982 
to 1984.  He served on active duty from March 1985 to July 
1988, February 1990 to October 2000, and from March 2003 to 
March 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In October 2008, the Veteran presented testimony at a hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.

In his substantive appeal the Veteran requested a hearing 
before the Board in Washington, D.C.  A hearing was scheduled 
for April 2009.  In April 2009 the Board received a letter 
from the Veteran requesting that his hearing be canceled.  He 
did not request that his hearing be rescheduled.


FINDING OF FACT

Lumbar strain originated while the Veteran was serving on 
active duty.





CONCLUSION OF LAW

Lumbar strain was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating, and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
lumbar strain.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 
38 C.F.R. § 3.159 (2008).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In June 2005 the Veteran was afforded a VA examination in 
response to his September 2004 claim for entitlement to 
service connection for various foot conditions.  At this 
examination the Veteran reported to the examiner that he had 
also been experiencing mild, intermittent low back pain for 
the past several years.  Upon physical examination of the 
spine, the Veteran had pain on motion of his spine and the 
examiner diagnosed the Veteran with lumbar strain.  After 
this examination the Veteran filed a claim for entitlement to 
service connection for lower back pain in September 2005.  
The Veteran was not afforded a VA examination in response to 
his new claim.

The Veteran's service treatment records (STRs) are negative 
for evidence of a back disorder.  However, in support of his 
claim the Veteran submitted nine lay "buddy" statements 
describing symptoms experienced by the Veteran while he was 
on active duty.

In these "buddy" statements, different men the Veteran 
served with throughout his active service stated that they 
recalled the Veteran having back pain.  Mr. C.M. remembered 
the Veteran experiencing back pain as far back as 1986.  Mr. 
W.W. remembers the Veteran having back pain in 1996 because 
Mr. W.W. himself had been experiencing the same symptoms.  
Mr. T.T. reported that the Veteran appeared to injure his 
back once when they were participating in weight training 
while he was stationed with the Veteran from March 1999 to 
October 2001.  Mr. B.G. was deployed to Afghanistan with the 
Veteran in 2003 and recalled seeing the Veteran place water 
bottles against his lower back to alleviate pain.  Mr. B.G. 
also recalled seeing the Veteran experience back pain while 
crawling in and out of caves looking for weapon caches.  

Most of the "buddy" statements also indicated that it would 
not have been out of character for the Veteran to forgo 
medical treatment for his back while in service.  The 
statements indicate that the Veteran was a very dedicated 
soldier who believed in leading by example and that if the 
Veteran had sought medical care for his back while in 
service, it would have been akin to showing weakness in front 
of his men.  

In a statement in support of the Veteran's claim, the 
Veteran's wife reported that she married the Veteran in March 
1985 and that the Veteran has been suffering from low back 
pain off and on throughout the entirety of his military 
career.  She stated that whenever she suggested he go to see 
a doctor, the Veteran said that, "real men work through the 
pain."  She stated that she noticed his pain mostly after 
physical training tests, combat arms training, when he went 
out to the field, and whenever he worked for days straight on 
a case.  The Veteran's wife also noticed that he experienced 
pain when he sat for long periods in the car and when he had 
been walking long distances. 

Lay testimony is competent to establish the presence of 
observable symptoms and, "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Additionally, a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. 
at 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The Board finds that the lay statements discussed above are 
competent evidence that the Veteran experienced back pain 
while he was on active duty.  In addition, the Board has 
found these statements to be credible.

In addition, in the testimony the Veteran provided at the DRO 
hearing conducted at the RO in October 2008, the Veteran 
offered another reason why he did not report to sick call for 
complaints of back pain while in service.  The Veteran stated 
that while in active service he often faced discrimination 
because of his weight.  He, and his wife through her 
statement, have both asserted that the Veteran has struggled 
with weight problems throughout his military career.  The 
Veteran testified that every battalion commander he ever had 
questioned him about his weight and that he did not want to 
add to this problem by constantly complaining of aches and 
pains.  He said that instead of reporting to sick call he 
just kept it to himself and pushed himself physically so that 
he could outscore the other men in the physical training 
scores.  The Board has also found the Veteran's statements to 
be credible.

In sum, the Veteran's statements, the lay statements provided 
in support of the Veteran's claim, and the VA examination 
report in combination establish that the Veteran's lumbar 
strain originated during active service and existed when the 
Veteran's claim for service connection for this disability 
was filed.  Accordingly, entitlement to service connection 
for lumbar strain is warranted.   


ORDER

Entitlement to service connection for lumbar strain is 
granted.


REMAND

The Board is of the opinion that further development is 
needed before the Veteran's claims for entitlement to service 
connection for spina bifida occulta and bilateral hearing 
loss disability are decided. 

At the Veteran's June 2005 VA examination he reported to the 
examiner that he experienced back pain.  Upon physical 
examination there was pain on motion of the spine.  The 
examiner diagnosed the Veteran with lumbar strain and ordered 
an X-ray of the Veteran's spine.  The X-ray was positive for 
an incidental finding of spina bifida occulta of S1.  The 
examiner described it as a developmental anomaly.  

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303 
(c).

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

The examiner's description of the spina bifida occulta as an 
anomaly does not answer the question of whether the condition 
is a disease or defect.  Therefore, further development of 
the medical evidence is required before the Board decides 
this issue. 

The Veteran has also claimed entitlement to service 
connection for bilateral hearing loss disability.  A review 
of the Veteran's STRs show that at his enlistment examination 
in January 1982 the Veteran's audiogram showed that he 
already had a degree of bilateral hearing loss disability 
upon entry into active service that would have been 
compensable for VA standards.  Subsequent audiograms 
performed while the Veteran was on active duty did not show a 
significant shift in the Veteran's hearing from that initial 
audiogram in January 1982.  

However, the Veteran asserted that his deployment to 
Afghanistan caused his bilateral hearing loss disability to 
become worse.  The Veteran stated that while in Afghanistan 
he was subjected to acoustic trauma in the form of periodic 
jet airplane engine noise and constant diesel generator 
noise.  A review of the Veteran's file shows that there was 
no audiogram administered by the US Army upon the Veteran's 
return from Afghanistan or upon his separation from active 
service.    

After the Veteran's DRO hearing in October 2008, the Veteran 
was scheduled for a VA audiological evaluation in December 
2008 based on his testimony at that hearing.  The Veteran did 
not appear for this examination, but he contends that he was 
not properly notified of the examination and has requested 
that the examination be rescheduled.  Therefore, the Board 
finds that the examination should be rescheduled.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be forwarded 
to a physician with sufficient expertise 
to determine whether the Veteran's spina 
bifida occulta is a defect or disease as 
those terms are defined in the General 
Counsel opinion discussed above.  If the 
physician determines that the condition 
is a disease, the physician should answer 
the following questions: 

Did the disorder clearly and 
unmistakably exist prior to the 
Veteran's entrance onto active duty?  

If the examiner believes the 
condition existed prior to the 
Veteran's entrance onto active duty, 
did the disorder clearly and 
unmistakably undergo no chronic 
increase in severity as a result of 
service?

If the examiner believes the 
condition was not present during 
service, is there a 50 percent or 
better probability that the disorder 
is etiologically related to the 
Veteran's active service?

The supporting rationale for all opinions 
expressed must also be provided.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
physician providing the opinion.

2.  The Veteran should be afforded a VA 
audiological evaluation by an examiner 
with the appropriate expertise to 
determine whether the Veteran's 
bilateral hearing loss disability was 
aggravated by his active service.  The 
claims folder must be made available to 
and reviewed by the examiner, paying 
particular attention to the Veteran's 
January 1982 audiogram administered at 
his enlistment physical.  Any indicated 
studies should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether the Veteran's bilateral 
hearing loss disability was chronically 
worsened by his active service.  

The supporting rationale for all 
opinions expressed must be provided.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


